Citation Nr: 0418369	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  94-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.
 
2.  Entitlement to an increased rating for pulmonary 
tuberculosis (PBT) and bronchiectasis, currently rated as 30 
percent disabling.
 
3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.
 
In October 2001, the Board rendered a decision on the 
veteran's claims listed on the title page of this action. In 
October 2002, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.

The Board remanded this case in May 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the instant case, service connection has been established 
for lumbosacral strain at 40 percent disabling and a 
respiratory disorder at 30 percent disabling.

The veteran's attorney maintains in a June 2004 letter that 
the veteran failed to report for a scheduled VA pulmonary 
function test in January 2004 because he was preoccupied with 
another scheduled VA examination of his lumbosacral spine.  
The record shows that VA examined the veteran's lumbosacral 
spine on the same day that he was scheduled for his pulmonary 
function test.  It is unfortunate that this scheduling 
conflict was not brought to the attention of the RO 
immediately in January 2004, instead of after the case was 
sent to the Board.  Nevertheless, on remand, the Board finds 
that the RO should reschedule the veteran for a pulmonary 
function test.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

Here, the veteran's current ratings assigned to his service-
connected disabilities do not satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  The veteran may be 
entitled to TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, 
the issue before the Board is whether the veteran's service-
connected disabilities combine to preclude him from engaging 
in substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disabilities, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Moreover, an inability to work due to non-
service-connected disabilities or age may not be considered. 
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background. 38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The regulation indicates that all cases of veterans who are 
unemployable by reason of service-connected disability should 
be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 38 
C.F.R. § 3.321(b)(1) is not clear.  Nevertheless, reading the 
language of § 4.16(b) in the light most favorable to the 
veteran, the Board finds that the RO need not find 
unemployability before forwarding the case to the Director.  
Rather, in order to be consistent with the requirements of 38 
C.F.R. § 3.321(b)(1), the Board concludes that 38 C.F.R. 
§ 4.16(b) only requires that the RO find exceptional or 
unusual disability factors not contemplated by the regular 
schedular criteria in order to refer the case to the 
Director.

According to the recent December 2003 neurologic and January 
2004 VA orthopedic examination reports regarding the 
veteran's service-connected lumbosacral strain, the 
respective examiners appear to conclude that the veteran's 
service-connected low back disorder prevents him from 
working.  The December 2003 neurologic examiner opined that 
the pain from the veteran's service-connected lumbosacral 
strain prevents him from finding any form of employment.  
This examiner's also found that the nonservice-connected 
lumbosacral disc disease was not related to the service-
connected lumbosacral strain.  Under the old and amended 
versions of 38 C.F.R. § 4.71, a rating in excess of 40 
percent is not warranted for lumbosacral strain, unless 
ankylosis is shown.  The evidence in this case does not show 
ankylosis of the lumbosacral spine.  Thus, a 40 percent 
rating is the maximum schedular rating provided by 
regulation.

The Board finds that further consideration of the factors 
affecting the veteran's employability is required, and the 
case should be considered for submission to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  A new examination of the veteran's 
lumbosacral strain is not necessary unless the AMC determines 
otherwise after analysis of any records received as a result 
of the development requested herein.

Accordingly, the case is REMANDED to the AMC for the 
following:

1.  The AMC must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Subsequent to the 
November 2003 RO letter, the veteran 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claims on 
appeal.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his lumbosacral strain and 
respiratory disorder since February 2004 
to the present.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Then the veteran should be scheduled 
for a VA pulmonary examination, to 
determine the current severity of his 
service-connected PBT and bronchiectasis, 
to include whether it is active or 
inactive.  All necessary tests and 
studies should be performed, including 
pulmonary function tests.  All findings 
should be reported in detail.  The claims 
file and a copy of the rating criteria 
pertinent to the veteran's service-
connected pulmonary tuberculosis must be 
made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  The examiner should specifically 
list the veteran's current respiratory 
symptoms attributable to his pulmonary 
tuberculosis.  

(a)  The examiner should offer an 
opinion with supporting rationale as 
to the effect of the service-
connected pulmonary tuberculosis and 
any related manifestations (as 
separate and distinct from the 
veteran's nonservice-connected 
disabilities) on the veteran's 
ability to work.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth fully for the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

4.  Thereafter, the RO should 
readjudicate the veteran's service-
connected PBT and bronchiectasis, the RO 
should ensure that both the former and 
revised diagnostic criteria are 
considered for 38 C.F.R. § 4.97.  

5.  Consideration should be given to 
whether the service-connected lumbosacral 
strain, PBT and bronchiectasis, and TDIU 
issues should be referred to the Director 
under 38 C.F.R. § 4.16(b).  If the 
benefits sought are denied, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should contain, among other 
things, a summary of the evidence 
received since the last supplemental 
statement of the case was issued in 
February 2004.  38 C.F.R. § 19.31 (2003).  
If the RO does not refer these issues to 
the Director, the supplemental statement 
of the case should include an explanation 
for such action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




